This is a conviction for misdemeanor theft. The statement of facts and bills of exception were filed nineteen days after the term of court adjourned without any order allowing the statement of facts to be filed after adjournment. The Assistant Attorney General's motion to strike them out on that account must, therefore, be granted. Without these no question is presented which we can review.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       November 22, 1916.